DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 recites the limitation "the first media content stream" in the independent claims (1, 8, and 15).  There is insufficient antecedent basis for this limitation in the claim because there no prior mention of “a first media content stream”.  It is unclear to the Examiner whether the first media content stream was intended to refer to the received media content stream.  For this Office action the examiner interprets “the first media content stream” to mean “the media content stream”.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 12-15, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Obrador, USPat. 6,585,521.

Regarding claims 1, 8, 15 Obrador discloses a system comprising: 
a multimedia device (fig. 1B, 170; fig. 2, 140) that includes a memory storing program instructions for generating combined media content (indexing media segments meet combined media segments-Abstract; col. 7, ll. 22-45) , and that includes one or more processors configured to execute the program instructions (col. 5, ll. 20-23), which when executed, cause the multimedia device to: H16.00540001-61- 
continuously during operation of a source device: receive a media content stream from the source device (fig. 7; col 7, ll. 25-27 (video camera monitors to captures viewer behaviors while watch a played back media content)); 
buffer a most recent portion of the media content stream (fig. 7; col. 7, ll. 26-27 (the multimedia sequence play back requires a playback buffer for continuous video 
provide the media content stream to a sink device configured to playback the media content stream to a user of the multimedia device (fig. 7; col. 7, ll. 27 (the computer display is the sink device to which the media is sent for playback)); 
receive one or more messages from a media capture device associated with a capture, by the media capture device, of a first media clip (fig. 7; col. 7, ll. 25-29 (the captured video of monitored user behaviors is the “a first media clip” conveying emotion which are one or more messages)); 
based on the one or more messages, identify a portion of the most recent portion of the first media content stream that is buffered, and extract the portion therefrom to generate a second media clip (col 7, ll. 29-34 (the system uses messages to extract segments to which the viewer was reacting and index them into categories of emotion));
generate the combined media content by combining the first media clip and the second media clip (col 7, ll. 29-34 (the final package of the indexed segments is based on the first media clip and the corresponding extracted segments from the media content playback buffer/second media clip)); and 
share the combined media content with a device over a network (fig. 7; col. 7, ll. 30-45 (the final package can be shared with other users of the network so the access the combined segments by categories)).





Regarding claims 6, 13, 20 Obrador discloses all in claims 1, 8, 15.  In addition Obrador discloses the system, wherein the program instructions, when executed, cause the multimedia device, for said share the combined media content with a device over a network, to perform at least one of: 
share with another multimedia device associated with a person that is different than the user (col. 7, ll. 25-45 (another user different from the user receives and gains acces to the indexed media package shared)); share with a user device of the person; share with the user device of the person via a user device of the user; share with the user device of the user; or share with a social media account of the user.

Regarding claims 7, 14 Obrador discloses all in claims 1, 8.  In addition Obrador discloses the system, wherein said capture by the media capture device of the first media clip is performed proactively via capture buffering of real-time video, and includes providing the first media clip to the multimedia device (col. 7, ll. 25-45); or wherein said capture by the media capture device of the first media clip is performed reactively based on a received command at the media capture device, and includes providing the first media clip to the multimedia device (col 7, ll. 25-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Obrador, USPat. 6,585,521, in view of Imes, USPG_Pub. 2020/0364462.

Regarding claims 2, 9, 16, Obrador discloses all in claims 1, 8, and 15.  In addition Obrador discloses the system, wherein the multimedia device comprises a switching device (fig. 1B, 170) and wherein the media capture device is associated with the user and is at least one of a smart phone, a camera that includes a microphone (col 3, ll. 45-47) and that includes programming configured to determine at least one of a reaction or an emotion of one or more persons in its field of view, or a stand-alone camera with a microphone (col. 7, ll. 25-27 (the camera independently without user intervention capturing monitored user emotion has to be running a programming)).
However, Obrador does not explicitly disclose video processing by artificial intelligence.
Imes discloses processing captured video from a remote camera by artificial intelligence (Para.30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Obrador to include a .

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Obrador, USPat. 6,585,521, in view of Official Notice.

Regarding claims 4, 11, 18 Obrador discloses all in claims 1, 8, 15.  In addition Obrador discloses the system, wherein the program instructions, when executed, cause the multimedia device, for said combine the first media clip and the second media clip (col. 7, ll. 25-45 (indexing based on captured video emotions and segments related meets combining first media clip and second media clip)).
Obrador does not explicitly disclose combining by overlay one clip on the other or stitching one clip to the other.
Examiner takes Official Notice that it was well known in the art before the effective filing date of the invention to overlay one clip over another to show two clips concurrently.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Obrador to include overlay one clip over another in order to display two clips concurrently to a viewer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/           Examiner, Art Unit 2423